Citation Nr: 0938042	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  04-05 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for melanoma, to include as 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2005 and June 2006, the Veteran's claim was before 
the Board and remanded to the RO.  It is properly before the 
Board at this time.

In March 2005, the Veteran testified before the undersigned 
at the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during 
active duty service, based upon his service in Nagasaki, 
Japan, in September and October 1945.

2.  The Veteran has been treated for melanoma.

3.  Melanoma was not manifest in service, or within one year 
of discharge, and is unrelated to service, including claimed 
exposure to ionizing radiation.


CONCLUSION OF LAW

Melanoma was not incurred in or aggravated by service, and 
malignancy may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in July 2005 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  He 
was informed of the specific evidence needed to substantiate 
his claim regarding ionizing radiation.

An April 2006 letter provided notice consistent with the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in June 2009, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
Veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has not been 
afforded an examination on the issue decided herein.  A 
review of the claims file shows there is no competent 
evidence suggesting that the Veteran's melanoma or skin 
cancer is related to his service, including exposure to 
ionizing radiation.  Therefore, an examination is not 
warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
However, with regard to whether the Veteran has a radiogenic 
disease that is related to service, the RO sought and 
obtained an opinion.

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.



Analysis

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and 
malignancies become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  While 
the disease need not be diagnosed within the presumption 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when specific to 
radiation-exposed veterans.  However, this does not include 
melanoma or skin cancer.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  This includes skin 
cancer.  Third, service connection may be granted under 38 
C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge was otherwise incurred during 
active service, including as a result of exposure to 
radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The Veteran has not asserted that he developed any of his 
claimed disorders during combat.  Accordingly, the provisions 
of 38 U.S.C.A. § 1154 are not applicable.

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the Veteran).

The evidence of record shows the Veteran is a "radiation-
exposed veteran," since it is indicated in the service 
records that the Veteran was at Nagasaki from September 24, 
1945, to September 26, 1945.  However, as indicated above, 
skin cancer or melanoma is not a disease specific to 
radiation-exposed veterans under 38 C.F.R. § 3.303(d).  As 
such, service connection on this basis is not warranted.

Among the radiogenic diseases under 38 C.F.R. § 3.311 is skin 
cancer.  38 C.F.R. § 3.311(b) requires evidence that the 
Veteran was exposed to ionizing radiation as a result of 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki, Japan, by the United States forces during the 
period beginning on August 6, 1945 and ending on July 1, 
1946; or other activities as claimed.  As noted above, the 
evidence shows that the Veteran was involved in the 
occupation of Nagasaki in September 1945.  The evidence also 
shows that the Veteran was first diagnosed with skin cancer 
in November 1988, more than five years after his service in 
Nagasaki.  38 C.F.R. § 3.311(b)(5)(iv).

As such, a dose estimate was requested by the RO.  In April 
2008, the Defense Threat Reduction Agency indicated that it 
confirmed the Veteran served in the Nagasaki area between 
during September and October 1945.  A dose reconstruction was 
based upon the worst case assumption for the Veteran's 
scenario.  It was determined that his total external gamma 
dose was 0.02 rem, and his upper bound total external gamma 
dose was 0.05 rem.  His total skin dose (head and neck) beta 
plus gamma was 0.12rem, and his upper bound total skin dose 
(head and neck) beta plus gamma was 0.35 rem.

In a May 2009 memorandum, Compensation and Pension Service 
indicated that the Chief Public Health and Environmental 
Hazard Officer provided an opinion indicating that, based 
upon the dose estimate, it was unlikely that the Veteran's 
skin cancers could be attributed to exposure to ionizing 
radiation during service.  Therefore, it was the opinion of 
Compensation and Pension Service that there was no reasonable 
possibility that the Veteran's skin cancers were the result 
of exposure to ionizing radiation during service.  

The May 2009 opinion from Chief Public Health and 
Environmental Hazards Officer listed the Veteran's history of 
various basal cell carcinomas and melanomas.  The Interactive 
Radioepidemiological Program of the National Institute for 
Occupational Safety and Health was used to estimate the 
likelihood that exposure to ionizing radiation was 
responsible for the Veteran's skin cancers.  The highest dose 
possible was used to increase the probability of causation.  
The program calculated a 99th percentile value for the total 
possibility of causation of 6.17 percent for all of the 
Veteran's cancers.  Therefore, it was his opinion that it was 
unlikely that the Veteran's skin cancers can be attributed to 
ionizing radiation exposure while in service.

Based upon this evidence, the Board finds that service 
connection is not warranted under the criteria of 38 C.F.R. 
§ 3.311.  The RO fully developed the Veteran's claim in 
accordance with the regulations, and the determination was 
that the Veteran's melanoma or skin cancer was not due to 
exposure to radiation in service.  Therefore, service 
connection is not warranted on this basis.

Finally, the Board has concluded that service connection on a 
direct basis is also not warranted.  There is no competent 
evidence of skin cancer or melanoma during service or within 
one year of separation from service.  38 U.S.C.A. § 1101, 
1112, 1113; 38 C.F.R. § 3.303, 3.307, 3.309.  In this regard 
the Board notes that the first evidence dates to 1988, many 
years after the Veteran's discharge from service.  There is 
no competent opinion of record that links the Veteran's 
melanoma or skin cancer to his exposure to radiation in 
service.  The Veteran has provided his opinion that he 
believes his skin cancer is due to service.  However, he does 
not have the requisite medical training or knowledge to 
provide a competent opinion as to the etiology of his 
diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  
Accordingly, service connection is not warranted.

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  
Accordingly, service connection for melanoma must be denied.




ORDER

Service connection for melanoma, to include as due to 
exposure to ionizing radiation, is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


